Title: Anthony Todd to Benjamin Franklin and John Foxcroft, 12 March 1763 (III)
From: Todd, Anthony
To: Franklin, Benjamin,Foxcroft, John


Copy
Gentlemen.
General Post Office 12th March 1763.

Inclosed I send you, by Command of His Majesty’s PostMaster General, the Copy of a Letter just received from General Murray Governor of Quebec; as likewise the Copy of a Memorial inclosed therein from the British Merchants residing in That Government; by which they plainly appear to labour under many difficulties for the want of a safe and Speedy Conveyance of Letters; also that they are detained, Lost, and opened on the Road, with great Prejudice to their Concerns.
The Postmaster General do therefore wish, as there appears by the said Memorial and other Informations they have received, to be already a Number of His Majesty’s Subjects settled in Trade and Business at Quebec, that you might find it practicable to establish a regular Post between That Government and New York, which it is presumed here, according to a Letter from Mr. Franklin to The PostMaster General in June 1762, may be already set on foot, by way of Albany and Montreal.
Upon This Occasion I am commanded to put you again in Mind of Mr. Finlay, whom The PostMaster General, by my Letter of the 8th of January last, proposed to you as a proper person to be Postmaster of Quebec, and who intends to sail from Glasgow about the 15 Instant, with a Recommendation from The PostMaster General, to the favour and protection of General Murray, you will therefore not fail to appoint the said Mr. Finlay immediately upon his arrival at Quebec. I am Gentlemen, &c.
Anth: Todd Secry.
Benj. Franklin and Jno. Foxcroft Esqrs.Depy. Postmasrs. Genl. of No. America.
